DETAILED ACTION
	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
1.	Applicant’s amendment and response, submitted June 29, 2022, has been reviewed by the examiner and entered of record in the file. Accordingly, claims 32 and 35-37 are amended. Claims 33, 34, 38 and 40 are cancelled. 
2.	Claims 32, 35-37, 39 and 41-58 are present in the application. Claims 36 and 41-58 are/remain withdrawn from further consideration as drawn to non-elected subject matter. Claims 32, 35, 37, and 39 are under examination and are the subject of this office action.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted June 29, 2022, and August 12, 2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.

Previous Claim Rejections – 35 U.S.C. § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 32, 35, 37 and 29 are/remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Netzer et al., Proc Nat’l Acad Sci U.S.A. 2003, in view of Shukla et al., Mol Pharmaceutics 2011.
	Amended claim 32, directed to a method of treating Alzheimer's disease in a subject in need thereof, comprising: selecting a subject with Alzheimer's disease or at risk for Alzheimer's disease; and administering to the subject an effective amount of nilotinib or a pharmaceutically acceptable salt thereof, wherein the tyrosine kinase inhibitor or a pharmaceutically acceptable salt thereof crosses the blood brain barrier, and wherein the nilotinib or pharmaceutically acceptable salt thereof is systemically administered to the subject at a dosage of about 5 mg/kg or less.
	Amended claim 37 is directed to a method of inhibiting or preventing toxic protein aggregation in a neuron of a subject with Alzheimer's disease, more specifically wherein the toxic protein is amyloid- (claim 39), comprising contacting the neuron in the subject with an effective amount of an effective amount of nilotinib or a pharmaceutically acceptable salt thereof, wherein the tyrosine kinase inhibitor or a pharmaceutically acceptable salt thereof crosses the blood brain barrier; and wherein the nilotinib or pharmaceutically acceptable salt thereof is systemically administered to the subject at a dosage of about 5 mg/kg or less.

	Netzer et al. teach that amyloid-protein accumulation in the brain is implicated in Alzheimer’s disease (page 12444, left column, first paragraph), and discuss a strategy to inhibit amyloid-production by employing STI571 (also known as imatinib or Gleevec), a selective tyrosine kinase inhibitor (page 1, abstract).  Netzer et al. teach wherein STI571 demonstrates in vitro and in vivo efficacy for inhibiting amyloid- protein aggregation (page 1, left column, second paragraph), and suggest STI571 as a therapeutic approach to treating Alzheimer's disease (page 12449, left column, last paragraph- right column).  Netzer et al. teach that STI571 targets the ATP-binding site of the ABL tyrosine kinase domain, specifically binding the Bcr-Abl conformation.
	Netzer et al. implicate the blood-brain barrier in the treatment of Alzheimer’s: “[i]n the case of Gleevec and related drugs, the ability to achieve a high degree of penetration of the blood-brain barrier would be necessary to improve the likelihood of therapeutic benefit,” (page 12449, right column, lines 2-5); however, Netzer et al. caution that “[i]t has been shown that STI571 does not penetrate the blood–brain barrier efficiently” (page 12447, right column, first paragraph).
	As such, Netzer et al. teach a method of inhibiting amyloid- protein aggregation for the treatment of Alzheimer’s disease comprising administering a therapeutically effective amount of a c-Abl tyrosine kinase inhibitor to a subject in need thereof, however Netzer et al. are silent to the administration of nilotinib.
	Yet, Shukla et al. compare the activity of tyrosine kinase inhibitors Tasigna® (nilotinib) and Gleevec (imatinib) on the Abl kinase domain, wherein Tasigna® is an orally active tyrosine kinase inhibitor (TKI) with a higher binding affinity and selectivity for BCR-ABL kinase than Gleevec (page 1292, right column, second paragraph). It is noted that “orally active” meets the limitation of systemic administration. Shukla et al. demonstrate wherein Tasigna® (nilotinib) effectively crosses the blood-brain barrier by inhibiting the transport function of Pgp and ABCG2, resulting in decreased efflux activity of these transporters at the blood-brain barrier, i.e., a drug that inhibits efflux transporters at the blood-brain barrier enhances the penetration of said drug into the brain  (page 1295, right column, and page 1297, left column, last paragraph-right column, first paragraph), and page 1298, right column, second paragraph under “Discussion”). 
	Shukla et al. teach the oral administration of Tasigna at a recommended dose of 400 mg, i.e. “Systemic concentrations of Tasigna after administration of the recommended twice daily dose of 400 mg range from 1.7 to 3.6 μM,” (page 1298, right column, second paragraph under “Discussion”). The dosage amount of nilotinib is a result-effective variable. It would have been customary for one of skill in the art to start with the dose of 400 mg and determine the optimal daily dosage in order to best achieve the desired results. See also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005), "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” 
	Thus, one skilled in the art would be motivated to substitute oral nilotinib for imatinib in the treatment of Alzheimer’s disease in a subject in need thereof, knowing that nilotinib surpasses the ability of imatinib to cross the blood-brain barrier and demonstrates greater inhibition of amyloid- aggregation in said subject. And, as noted by the court in In re Font, 675 F.2d 297 (CCPA 1982), an express suggestion to substitute one equivalent component (i.e., an equivalent tyrosine kinase inhibitor) for another is not necessary to render such substitution obvious. In the instant case, (1) the prior art element of Netzer et al. performs the function specified in the claim with only insubstantial differences; (2) the claimed component (i.e. nilotinib) and its function was known in the art; (3) a person of ordinary skill in the art would have recognized the interchangeability of the elements and could have substituted one known element for another; and (4) the results of the substitution would have been reasonably predictable, i.e., treatment of Alzheimer’s disease in a patient in need thereof.
	As such, claims 32, 33 and 37 are prima facie obvious.

	Claim 35 is drawn to the method of claim 32, wherein the tyrosine kinase inhibitor is administered daily.  
	Netzer et al. teach daily of administration STI571 at 1.1 mg/kg per day (page 12447, right column, first paragraph), 
	As such, claim 35 is prima facie obvious.

Response to Arguments
5.	Applicant traverses the previous obviousness rejection of claims 32, 33, 35, and 37, and argues the following points:
	(i)	Applicant argues that claims 32 and 37 are not obvious at least because the cited references fail to disclose or suggest systemic administration of nilotinib or a pharmaceutically acceptable salt thereof to a subject at a dosage of about 5 mg/kg or less. Applicant argues that Netzer is directed to the treatment of Alzheimer's disease by intrathecal administration of Gleevec, a c-Abl inhibitor, at a dosage of 1.1 mg/kg per day. Applicant notes that intrathecal administration, i.e., an injection of an agent into the spinal canal or into the subarachnoid space so that the agent reaches the cerebrospinal fluid (CSF) in the subject, is not systemic administration, as required by independent claims 32 and 37. 
 	Applicant argues that the concentration of Gleevec in the CSF of a subject after intrathecal administration of 1.1 mg/kg of Gleevec is not equivalent to the concentration of Gleevec in the CSF of a subject after systemic administration of 1.1 mg/kg Gleevec, i.e., intrathecally administered Gleevec goes directly into the brain of the subject, systemic administration requires blood-brain barrier penetration, and there is no evidence that Gleevec crosses the blood-brain barrier. Therefore, the intrathecal dosage of Gleevec described in Netzer cannot be extrapolated to a systemic dosage of nilotinib, and therefore one of skill in the art would not simply substitute Gleevec with nilotinib to arrive at the claimed invention. Applicant alleges that even if one of skill in the art would have been so motivated, one of skill in the art would have no reasonable expectation that a dosage of 5 mg/kg or less of nilotinib would result in Bcr-Abl inhibition to treat Alzheimer's disease, as suggested by the Examiner. 
	
	Applicant's arguments have been fully considered but they are not persuasive. 
	In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Netzer et al. is relied upon for suggesting the administration of a c-Abl kinase inhibitor for the treatment of Alzheimer’s disease in a subject in need thereof. Shukla et al. teaches the oral (i.e., systemic) administration of Applicant’s recited compound, nilotinib, at a dose that crosses the blood-brain barrier. 
Shukla et al. teach the oral administration of Tasigna at a recommended dose of 400 mg, i.e. “Systemic concentrations of Tasigna after administration of the recommended twice daily dose of 400 mg range from 1.7 to 3.6 μM,” (page 1298, right column, second paragraph under “Discussion”). Oral administration meets the limitation of systemic administration. Please also refer to the FDA prescribing information for Tasigna® (nilotinib) Capsules (published 6/2010), wherein Tasigna capsules are administered orally at a dose of 300 mg (page 1, left column under “Dosage and Administration”). When administered at 5 mg/kg, as required by claim 32, (assuming an average human weight of 62 kg), the dose of Tasigna is 310 mg, which is reasonably suggested by 30o mg, as taught by FDA. It would have been obvious to use the starting points of 300 mg as disclosed by FDA or 400 mg as taught by Shukla et al. and optimize this amount to treat Alzheimer’s disease in a subject in need thereof with a reasonable expectation of success.  Furthermore, the optimization of result effect parameters (e.g., dosage range) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization with a reasonable expectation of success. 

	(ii)	Applicant submits the Declaration of Dr. Charbel Moussa, in which Weisberg et al., "Characterization of AMN107, a selective inhibitor of native and mutant Bcr-Abl," Cancer Cell 7: 129-141 (2005)) (Exhibit A), shows that the IC50 for inhibition of Bcr-Abl is 20-60 nM.  Applicant argues that to inhibit Bcr-Abl in the CNS, one of skill in the art would have administered nilotinib to a subject at a dosage that allows sufficient nilotinib to cross the blood-brain barrier and reach a concentration of at least 20-60 nM nilotinib in the cerebrospinal fluid (CSF) of the subject, and that one of skill in the art would have also understood that a lower dose could be used intrathecally to achieve a concentration that inhibits Bcr-Abl in the CNS. 
	Applicant contends that the Declaration and accompanying data teach that when nilotinib is administered to a population of human subjects diagnosed with Alzheimer's disease at dosages of 3.75 mg/kg (300 mg) and 1.875 mg/kg (150 mg), said administration resulted in average concentrations of nilotinib in the CSF of about 1.5 nM and 1.2 nM, respectively. Therefore, at a systemic dosage of less than 5 mg/kg, the concentration of nilotinib in the CSF is insufficient to inhibit Bcr-Abl. Applicant alleges that by focusing on treatment of Alzheimer's disease with tyrosine kinases that inhibit Bcr-Abl, Netzer and Shukla teach away from the claimed methods using a low dose of nilotinib. Applicant relies on KSR, i.e., "[t]he [KSR] Court relied upon the corollary principle that when the prior art teaches away from combining certain known elements, discovery of a successful means of combining them is more likely to be non-obvious." KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007) (citing United States v. Adams, 383 U.S. 39, 40 (1966)). 
	Applicant contends that "[t]he mere fact that references can be combined or modified does not render the resultant combination obvious unless the results would have been predictable to one of ordinary skill in the art." M.P.E.P. § 2143.01, quoting KSR International Co. 550 U.S. 398 (2007). As discussed in KSR, a predictable result refers not only to the expectation that prior art elements are capable of being physically combined but also to the expectation that the combination would have worked for its intended purpose. See Example 4.6 of the Examination, Page 9 of 11 US2008 19830874 1Amdt. dated June 29, 2022Guidelines Update: Developments in the Obviousness Inquiry After KSR v. Teleflex, 75 F.R. 53643 (Sep. 1, 2010)) (hereinafter "Guidelines"). Applicant argues that none of the cited references, alone or in combination, disclosed or suggested systemic administration of nilotinib or a salt thereof at a low dosage of 5 mg/kg or less to treat Alzheimer's disease, as required by claim 32. Further, nothing in the cited art could have predicted that administration of nilotinib or a salt thereof at 5 mg/kg or less would have worked to inhibit or prevent toxic protein aggregation in a neuron, required by claim 37, and therefore, the cited references, alone and in combination, fail to disclose or suggest the claimed methods, and claims 32 and 37 are not obvious over Netzer in view of Shukla.

	Applicant's arguments have been fully considered but they are not persuasive. 
	Applicant’s Declaration is not sufficient to overcome the previous obvious rejection over Netzer et al. in view of Shukla et al. While Applicant has demonstrated the  average concentrations of nilotinib in CSF at dosages of 3.75 mg/kg (300 mg) and 1.875 mg/kg (150 mg), Applicant has not compared the claimed invention with that of the closest prior art, i.e., provided factual evidence which establishes unexpected results of the claimed invention in the treatment of Alzheimer’s disease at a dosage of 5 mg/kg.
	According to MPEP 716.02(d), the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." The previous claim amendments of June 29, 2022 don’t capture Applicant’s alleged unexpected results of the administration of nilotinib, as one of skill in the art would know to easily modify the oral dosage taught by Shukla et al. and/or the dosage commonly taught by FDA (310 mg) to arrive at the claimed invention.

Regarding Applicant’s argument that Netzer and Shukla teach away from the claimed method of using a low dose of nilotinib, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)(reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.") It would have been reasonable to one skilled in the art to start with the dose of nilotinib disclosed by Shukla et al. and optimize the amount for the treatment of Alzheimer’s disease.
And, where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (Claims directed to a method of treating depression with amitriptyline (or nontoxic salts thereof) were rejected as prima facie obvious over prior art disclosures that amitriptyline is a compound known to possess psychotropic properties and that imipramine is a structurally similar psychotropic compound known to possess antidepressive properties, in view of prior art suggesting the aforementioned compounds would be expected to have similar activity because the structural difference between the compounds involves a known bioisosteric replacement and because a research paper comparing the pharmacological properties of these two compounds suggested clinical testing of amitriptyline as an antidepressant. The court sustained the rejection, finding that the teachings of the prior art provide a sufficient basis for a reasonable expectation of success.). In this case, one of skill in the art would be motivated to substitute oral nilotinib for intrathecal imatinib for treating Alzheimer’s disease in a subject in need thereof, knowing that nilotinib surpasses the ability of imatinib to cross the blood-brain barrier and demonstrates greater inhibition of amyloid- aggregation.
 
Previous Double Patenting Rejections
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 32, 35, 37 and 39 are/remain rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,474,753.
	Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘753 patent are directed to a method of treating an -Synucleinopathy in a subject, comprising: selecting a subject with an -Synucleinopathy or at risk for an -Synucleinopathy; and systemically administering to the subject an effective amount of nilotinib, wherein the nilotinib is administered to the subject at a dosage of about 5 mg/kg or less.  In Example 3 at column 37, the ‘573 patent teaches wherein said a-Synucleinopathy is Alzheimer’s disease. 
	Thus it would be obvious to one skilled in the art to employ the previously patented method of treating an -Synucleinopathy in a subject, wherein the Specification of the ‘573 patent teaches that said -Synucleinopathy can be Alzheimer’s disease, comprising administering to the subject an effective amount of nilotinib, wherein the nilotinib is administered to the subject at a dosage of about 10 mg/kg or less.

8.	Claims 32, 35, 37 and 39 are/remain rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,709,704.
	Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘704 patent are directed to a method of treating a neurodegenerative disease in a subject in need thereof, comprising: selecting a subject with a neurodegenerative disease of the central nervous system or at risk for a neurodegenerative disease of the central nervous system; and systemically administering to the subject an effective amount of a tyrosine kinase inhibitor, wherein the tyrosine kinase inhibitor crosses the blood brain barrier, wherein the effective amount of the tyrosine kinase inhibitor is less than 10 mg/kg, and wherein the effective amount of the tyrosine kinase inhibitor is lower than a chemotherapeutic dosage, wherein the tyrosine kinase inhibitor is selected from the group consisting of nilotinib, bosutinib, and a combination thereof.  Claim 2 specifically recites wherein the neurodegenerative disease is Alzheimer’s disease. Claim 4 recites wherein the administration is daily.
	Thus it would be obvious to one skilled in the art to employ the previously patented method of treating an neurodegenerative disease in a subject, wherein the neurodegenerative disease can be Alzheimer’s disease,  comprising administering to the subject an effective amount of nilotinib, wherein the nilotinib is administered to the subject at a dosage of about 10 mg/kg or less.

	Response to Arguments
	Applicant requests that the double patenting rejections be held in abeyance until the pending claims are otherwise in condition for allowance.

	As such, the double patenting rejections are maintained.

Conclusion
9.	Claims 32-58 are present in the application. Claims 36 and 41-58 are withdrawn from further consideration as drawn to non-elected subject matter. Claims 32-35 and 37-40 are rejected. No claim is presently allowable.
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680. The examiner can normally be reached Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANET L COPPINS/Examiner, Art Unit 1628 

/CRAIG D RICCI/Primary Examiner, Art Unit 1611